Citation Nr: 0830264	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-27 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for atypical cutaneous 
t-cell infiltrate in skin, claimed as skin cancer due to 
exposure to herbicides.

2.  Entitlement to service connection for a renal condition, 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for a bladder 
condition, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for right 
hydrocelectomy, claimed as due to exposure to herbicides.

5.  Entitlement to service connection for pain and loss of 
mobility of the bilateral lower extremities, claimed as due 
to exposure to herbicides.








REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in August 2005, the veteran indicated that he wished to 
testify at a personal hearing before a Veterans Law Judge at 
the RO.  In August 2007, the Board remanded this case so the 
veteran could be scheduled for a hearing.  The requested 
hearing was subsequently scheduled, and the veteran was 
notified of the date and time of this hearing in a March 2008 
letter from the Cleveland RO.  However, he failed to report 
for the hearing.  As he has since not asked for a new 
hearing, the Board finds that the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2007).




FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that the veteran has atypical cutaneous t-cell infiltrate in 
skin, claimed as skin cancer, that had its onset in service 
or is etiologically related to any incident, disease, or 
exposure during his active service.

2.  The preponderance of the evidence is against the finding 
that the veteran has a renal condition that had its onset in 
service or is etiologically related to any incident, disease, 
or exposure during his active service.

3.  The preponderance of the evidence is against the finding 
that the veteran has a bladder condition that had its onset 
in service or is etiologically related to any incident, 
disease, or exposure during his active service.

4.  The preponderance of the evidence is against the finding 
that the veteran's right hydrocelectomy occurred during 
service or is etiologically related to any incident, disease, 
or exposure during his active service.

5.  The preponderance of the evidence is against the finding 
that the veteran has pain and loss of mobility of the 
bilateral lower extremities that had its onset in service or 
is etiologically related to any incident, disease, or 
exposure during his active service.


CONCLUSIONS OF LAW

1.  Atypical cutaneous t-cell infiltrate in skin, claimed as 
skin cancer, was not incurred in or aggravated by service, 
and cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A renal condition was not incurred in or aggravated by 
service, and cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A bladder condition was not incurred in or aggravated by 
service, and cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A right hydrocelectomy was not incurred in or aggravated 
by service, and cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Pain and loss of mobility of the bilateral lower 
extremities was not incurred in or aggravated by service, and 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in February 
2005 in which the RO advised the appellant of the evidence 
needed to substantiate his service connection claims.  This 
letter notified the veteran of what evidence was needed to 
establish service connection based on herbicide exposure.  
The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  In a March 2006 letter, the veteran was further advised 
as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Although the veteran's claims were not readjudicated 
following notification of how to establish a disability 
rating and effective date, the record reflects that the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claims subsequent to the 
issuance of the March 2006 notice letter.  Furthermore, as 
the Board concludes below that service connection for the 
veteran's claims is not warranted, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. The record fails to show 
prejudicial error as to timing or content of the VCAA notice.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the veteran has not provided 
authorization forms identifying relevant treatment from 
numerous identified health care providers, and he has not 
discussed having received treatment at a VA medical center.  

The Board finds that VA was not under an obligation to 
provide examinations with respect to the veteran's claims.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

As will be discussed below, the competent medical evidence of 
record does not include any evidence of the in-service 
incurrence or aggravation of any of the claimed disabilities.  
Nor has the veteran provided competent medical evidence 
linking any of these disabilities to his in-service exposure 
to Agent Orange.  Therefore, the Board finds that there is 
sufficient competent evidence on file to make a decision, and 
that examinations are not warranted under the criteria set 
forth in McLendon.  See also Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).

In short, the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran has claimed entitlement to service connection for 
atypical cutaneous t-cell infiltrate in skin, a renal 
condition, a bladder condition, a right hydrocelectomy, and 
pain and loss of mobility of the bilateral lower extremities.  
The veteran has claimed that all of these conditions were 
incurred as a result of his exposure to Agent Orange while in 
service.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that a veteran who served on active duty in 
Vietnam during the Vietnam era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(1)(6)(iii).  

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

The appellant served in Vietnam from August 1970 to April 
1971, and thus, exposure to herbicides is presumed.  None of 
the veteran's claimed disabilities is listed among the 
conditions for which presumptive service connection is 
warranted based on herbicide exposure.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Therefore, presumptive service 
connection cannot be granted for any of the claimed 
disabilities.

The Board has therefore evaluated the veteran's claims to 
determine whether he is entitled to direct service 
connection.  The Board finds, however, that there is no 
evidence that the veteran had any of these disabilities 
during service.  No pertinent abnormalities are indicated on 
the induction examination or medical history reports from 
March 1969 or the periodic examination and medical history 
reports from May 1970.  While there is no separation medical 
history report, the April 1971 separation examination report 
notes no clinical abnormalities.  The Board has reviewed the 
veteran's service medical records but found no evidence that 
the veteran ever complained of or was treated for any 
condition or symptoms that relate to any of his current 
disabilities during service.  

Without evidence of an in-service injury or disease, the 
remaining way for the veteran to establish entitlement to 
direct service connection for any of the claimed disabilities 
would be to offer medical evidence of a link between his 
exposure to Agent Orange and his current disabilities.  The 
Board finds, however, that there is no such evidence of 
record.

The veteran has submitted evidence demonstrating that he 
currently suffers from the claimed disabilities.  None of 
these medical records, however, suggests that any of the 
claimed disabilities was caused by, aggravated by, or 
otherwise related to Agent Orange exposure.  A few of these 
records notes that the veteran was considering filling out 
the paperwork for Agent Orange exposure.  These records do 
not, however, diagnose any of the veteran's disabilities as 
having been caused by Agent Orange or otherwise suggest a 
link between herbicide exposure and a current disability.  

The veteran has contends that his doctors have told him there 
is a relationship between his disabilities and his exposure 
to Agent Orange.  However, the Board cannot accept a 
layperson's testimony regarding what he was told by a 
physician as competent medical evidence, as such an account 
of what a physician purportedly said is simply too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Nor can the Board accept the veteran's opinion that his 
disabilities were caused by Agent Orange as competent medical 
evidence of such a link.  While the veteran himself contends 
that his disabilities are related to service, and in 
particular that they were caused by exposure to herbicides, 
the record contains no probative medical or scientific 
evidence that supports his contention.  There is no 
indication that the veteran is qualified through education, 
training or experience to offer medical opinions. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the absence 
of evidence of an in-service disability, and in the absence 
of competent medical evidence linking any of the claimed 
disabilities at issue to herbicide exposure during service, 
service connection for these disabilities must be denied. 


ORDER

Entitlement to service connection for atypical cutaneous t-
cell infiltrate in skin, claimed as skin cancer, due to 
exposure to herbicides, is denied.

Entitlement to service connection for a renal condition, 
claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for a bladder condition, 
claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for right hydrocelectomy, 
claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for pain and loss of 
mobility of the bilateral lower extremities, claimed as due 
to exposure to herbicides, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


